
	

113 HRES 704 IH: Reaffirming the strong support of the United States Government for freedom of navigation and other internationally lawful uses of sea and airspace in the Asia-Pacific region, and for the peaceful diplomatic resolution of outstanding territorial and maritime claims and disputes.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 704
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Forbes (for himself and Ms. Hanabusa) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Reaffirming the strong support of the United States Government for freedom of navigation and other
			 internationally lawful uses of sea and airspace in the Asia-Pacific
			 region, and for the peaceful diplomatic resolution of outstanding
			 territorial and maritime claims and disputes.
	
	
		Whereas Asia-Pacific’s maritime domains, which include both the sea and airspace above the domains,
			 are critical to the region’s prosperity, stability, and security,
			 including global commerce;
		Whereas the United States is a longstanding Asia-Pacific power and has a national interest in
			 maintaining freedom of operations in international waters and airspace
			 both in the Asia-Pacific region and around the world;
		Whereas, for over 60 years, the United States Government, alongside United States allies and
			 partners, has played an instrumental role in maintaining stability in the
			 Asia-Pacific, including safeguarding the prosperity and economic growth
			 and development of the Asia-Pacific region;
		Whereas the United States, from the earliest days of the Republic, has had a deep and abiding
			 national security interest in freedom of navigation, freedom of the seas,
			 respect for international law, and unimpeded lawful commerce, including in
			 the East China and South China Seas;
		Whereas the United States alliance relationships in the region, including with Japan, Korea,
			 Australia, the Philippines, and Thailand, are at the heart of United
			 States policy and engagement in the Asia-Pacific region, and share a
			 common approach to supporting the maintenance of peace and stability,
			 freedom of navigation, and other internationally lawful uses of sea and
			 airspace in the Asia-Pacific region;
		Whereas territorial and maritime claims must be derived from land features and otherwise comport
			 with international law;
		Whereas the United States Government has a clear interest in encouraging and supporting the nations
			 of the region to work collaboratively and diplomatically to resolve
			 disputes and is firmly opposed to coercion, intimidation, threats, or the
			 use of force;
		Whereas the South China Sea contains great natural resources, and their stewardship and responsible
			 use offers immense potential benefit for generations to come;
		Whereas the United States is not a claimant party in either the East China or South China Seas, but
			 does have an interest in the peaceful diplomatic resolution of disputed
			 claims in accordance with international law, in freedom of operations, and
			 in the free-flow of commerce free of coercion, intimidation, or the use of
			 force;
		Whereas the United States supports the obligation of all members of the United Nations to seek to
			 resolve disputes by peaceful means;
		Whereas freedom of navigation and other lawful uses of sea and airspace in the Asia-Pacific region
			 are embodied in international law, not granted by certain states to
			 others;
		Whereas, on November 23, 2013, the People’s Republic of China unilaterally and without prior
			 consultations with the United States, Japan, the Republic of Korea or
			 other nations of the Asia-Pacific region, declared an Air Defense
			 Identification Zone (ADIZ) in the East China Sea, also announcing that all
			 aircraft entering the PRC’s self-declared ADIZ, even if they do not intend
			 to enter Chinese territorial airspace, would have to submit flight plans,
			 maintain radio contact, and follow directions from the Chinese Ministry of
			 National Defense or face emergency defensive measures;
		Whereas the rules of engagement declared by China, including the emergency defensive measures, are in violation of the concept of “due regard for the safety of civil aviation” under the
			 International Civil Aviation Organization’s
			 Chicago Convention and thereby are a departure from accepted practice;
		Whereas the Chicago Convention of the International Civil Aviation Organization distinguishes
			 between civilian aircraft and state aircraft and provides for the specific
			 obligations of state parties, consistent with customary law, to refrain from resorting to the use of weapons against civil aircraft in flight and … in case of
			 interception, the lives of persons on board and the safety of aircraft
			 must not be endangered;
		Whereas international civil aviation is regulated by international agreements, including standards
			 and regulations set by ICAO for aviation safety, security, efficiency and
			 regularity, as well as for aviation environmental protection;
		Whereas, in accordance with the norm of airborne innocent passage, the United States does not
			 recognize the right of a coastal nation to apply its ADIZ procedures to
			 foreign state aircraft not intending to enter national airspace nor does
			 the United States apply its ADIZ procedures to foreign state aircraft not
			 intending to enter United States airspace;
		Whereas the United States Government expressed profound concerns with China’s unilateral,
			 provocative, dangerous, and destabilizing declaration of such a zone,
			 including the potential for misunderstandings and miscalculations by
			 aircraft operating lawfully in international airspace;
		Whereas the People's Republic of China's declaration of an ADIZ in the East China Sea will not
			 alter how the United States Government conducts operations in the region
			 or the unwavering United States commitment to peace, security and
			 stability in the Asia-Pacific region;
		Whereas the Government of Japan expressed deep concern about the People's Republic of China’s
			 declaration of such a zone, regarding it as an effort to unduly infringe
			 upon the freedom of flight in international airspace and to change the
			 status quo that could escalate tensions and potentially cause
			 unintentional consequences in the East China Sea;
		Whereas the Government of the Republic of Korea has expressed concern over China’s declared ADIZ,
			 and on December 9, 2013, announced an adjustment to its longstanding Air
			 Defense Identification Zone, which does not encompass territory
			 administered by another country, and did so only after undertaking a
			 deliberate process of consultations with the United States, Japan, and
			 China;
		Whereas the Government of the Philippines has stressed that China’s declared ADIZ seeks to transfer
			 an entire air zone into Chinese domestic airspace, infringes on freedom of
			 flight in international airspace, and compromises the safety of civil
			 aviation and the national security of affected states, and has called on
			 China to ensure that its actions do not jeopardize regional security and
			 stability;
		Whereas, on November 26, 2013, the Government of Australia made clear in a statement its opposition
			 to any coercive or unilateral actions to change the status quo in the East
			 China Sea;
		Whereas, on March 10, 2014, the United States Government and the Government of Japan jointly
			 submitted a letter to the ICAO Secretariat regarding the issue of freedom
			 of overflight by civil aircraft in international airspace and the
			 effective management of civil air traffic within allocated Flight
			 Information Regions (FIR);
		Whereas Indonesia Foreign Minister Marty Natalegawa, in a hearing before the Committee on Defense
			 and Foreign Affairs on February 18, 2014, stated, We have firmly told China we will not accept a similar [Air Defense Identification] Zone if it is
			 adopted in the South China Sea. And the signal we have received thus far
			 is, China does not plan to adopt a similar Zone in the South China Sea.;
		Whereas over half the world’s merchant tonnage flows through the South China Sea, and over
			 15,000,000 barrels of oil per day transit the Strait of Malacca, fueling
			 economic growth and prosperity throughout the Asia-Pacific region;
		Whereas the increasing frequency and assertiveness of patrols and competing regulations over
			 disputed territory and maritime areas and airspace in the South China Sea
			 and the East China Sea are raising tensions and increasing the risk of
			 confrontation;
		Whereas the Association of Southeast Asian Nations (ASEAN) has promoted multilateral talks on
			 disputed areas without settling the issue of sovereignty, and in 2002
			 joined with China in signing a Declaration on the Conduct of Parties in
			 the South China Sea that committed all parties to those territorial
			 disputes to reaffirm their respect for and commitment to the freedom of navigation in and over flight above the
			 South China Sea as provided for by the universally recognized principles
			 of international law and to resolve their territorial and jurisdictional disputes by peaceful means, without resorting to the
			 threat or use of force;
		Whereas ASEAN and China committed in 2002 to develop an effective Code of Conduct when they adopted
			 the Declaration on the Conduct of Parties in the South China Sea, yet
			 negotiations are irregular and little progress has been made;
		Whereas, in recent years, there have been numerous dangerous and destabilizing incidents in waters
			 near the coasts of the Philippines, China, Malaysia, and Vietnam;
		Whereas the United States Government is deeply concerned about unilateral actions by any claimant
			 seeking to change the status quo through the use of coercion,
			 intimidation, or military force, including the continued restrictions on
			 access to Scarborough Reef and pressure on long-standing Philippine
			 presence at the Second Thomas Shoal by the People’s Republic of China;
			 actions by any state to prevent any other state from exercising its
			 sovereign rights to the resources of the exclusive economic zone (EEZ) and
			 continental shelf by making claims to those areas that have no support in
			 international law; declarations of administrative and military districts
			 in contested areas in the South China Sea; and the imposition of new
			 fishing regulations covering disputed areas, which have raised tensions in
			 the region;
		Whereas international law is important to safeguard the rights and freedoms of all states in the
			 Asia-Pacific region, and the lack of clarity in accordance with
			 international law by claimants with regard to their South China Sea claims
			 can create uncertainty, insecurity, and instability;
		Whereas the United States Government opposes the use of intimidation, coercion, or force to assert
			 a territorial claim in the South China Sea;
		Whereas claims in the South China Sea must accord with international law, and those that are not
			 derived from land features are fundamentally flawed;
		Whereas ASEAN issued Six-Point Principles on the South China Sea on July 20, 2012, whereby ASEAN’s
			 Foreign Ministers reiterated and reaffirmed the commitment of ASEAN Member States to: … 1. the full implementation of the Declaration on the
			 Conduct of Parties in the South China Sea (2002); … 2. the Guidelines for
			 the Implementation of the Declaration on the Conduct of Parties in the
			 South China Sea (2011); … 3. the early conclusion of a Regional Code of
			 Conduct in the South China Sea; … 4. the full respect of the universally
			 recognized principles of International Law, including the 1982 United
			 Nations Convention on the Law of the Sea (UNCLOS); … 5. the continued
			 exercise of self-restraint and non-use of force by all parties; and … 6.
			 the peaceful resolution of disputes, in accordance with universally
			 recognized principles of International Law, including the 1982 United
			 Nations Convention on the Law of the Sea (UNCLOS).;
		Whereas, in 2013, the Republic of the Philippines properly exercised its rights to peaceful
			 settlement mechanisms with the filing of arbitration case under Article
			 287 and Annex VII of the Convention on the Law of the Sea in order to
			 achieve a peaceful and durable solution to the dispute, and the United
			 States hopes that all parties in any dispute ultimately abide by the
			 rulings of internationally recognized dispute-settlement bodies;
		Whereas China and Japan are the world’s second and third largest economies, and have a shared
			 interest in preserving stable maritime domains to continue to support
			 economic growth;
		Whereas there has been an unprecedented increase in dangerous activities by Chinese maritime
			 agencies in areas near the Senkaku islands, including between 6 and 25
			 ships of the Government of China intruding into the Japanese territorial
			 sea each month since September 2012, between 26 and 124 ships entering the
			 “contiguous zone” in the same time period, and 9 ships intruding into the
			 territorial sea and 33 ships entering in the contiguous zone in February
			 2014;
		Whereas, although the United States Government does not take a position on the ultimate sovereignty
			 of the Senkaku Islands, the United States Government acknowledges that
			 they are under the administration of Japan and opposes any unilateral
			 actions that would seek to undermine such administration;
		Whereas the United States Senate has previously affirmed that the unilateral actions of a third
			 party will not affect the United States acknowledgment of the
			 administration of Japan over the Senkaku Islands;
		Whereas the United States remains committed under the Treaty of Mutual Cooperation and Security to
			 respond to any armed attack in the territories under the administration of
			 Japan, has urged all parties to take steps to prevent incidents and manage
			 disagreements through peaceful means, and commends the Government of Japan
			 for its restrained approach in this regard;
		Whereas both the United States and the People's Republic of China are parties to and are obligated
			 to observe the rules of the Convention on the International Regulations
			 for Preventing Collisions at Sea, done at London October 12, 1972
			 (COLREGs);
		Whereas, on December 5, 2013, the USS Cowpens was lawfully operating in international waters in the
			 South China Sea when a People's Liberation Army Navy vessel reportedly
			 crossed its bow at a distance of less than 500 yards and stopped in the
			 water, forcing the USS Cowpens to take evasive action to avoid a
			 collision;
		Whereas the reported actions taken by the People's Liberation Army Navy vessel in the USS Cowpens’
			 incident, as publicly reported, appear contrary to the international legal
			 obligations of the People's Republic of China under COLREGs;
		Whereas, on May 1, 2014, the People’s Republic of China’s state-owned energy company, CNOOC, placed
			 its deepwater semi-submersible drilling rig Hai Yang Shi You 981 (HD–981),
			 accompanied by over 25 Chinese ships, in Block 143, 120 nautical miles off
			 Vietnam’s coastline;
		Whereas, from May 1 to May 9, 2014, the number of Chinese vessels escorting HD–981 increased to
			 more than 80, including seven military ships, which aggressively patrolled
			 and intimidated Vietnamese Coast Guard ships in violation of COLREGs,
			 reportedly intentionally rammed multiple Vietnamese vessels, and used
			 helicopters and water cannons to obstruct others;
		Whereas, on May 5, 2014, vessels from the Maritime Safety Administration of China (MSAC)
			 established an exclusion zone with a radius of three nautical miles around
			 HD–981, which undermines maritime safety in the area and is in violation
			 of universally recognized principles of International Law, including the
			 1982 United Nations Convention on the Law of the Sea (UNCLOS);
		Whereas the People’s Republic of China is looking to expand its presence in the contested Spratly
			 archipelago by means of land reclamation in an effort to add several new
			 islands to the existing Johnston South Reef;
		Whereas, on January 19, 1998, the United States and People’s Republic of China signed the Military
			 Maritime Consultative Agreement, creating a mechanism for consultation and
			 coordination on operational safety issues in the maritime domain between
			 the United States and the People’s Republic of China;
		Whereas the Western Pacific Naval Symposium, inaugurated in 1988 and comprising the navies of
			 Australia, Brunei, Cambodia, Canada, Chile, France, Indonesia, Japan,
			 Malaysia, New Zealand, Papua New Guinea, the People's Republic of China,
			 the Philippines, the Republic of Korea, the Russian Federation, Singapore,
			 Thailand, Tonga, the United States, and Vietnam, whose countries all
			 border the Pacific Ocean region, provides a forum where leaders of
			 regional navies can meet to discuss cooperative initiatives, discuss
			 regional and global maritime issues, and undertake exercises to strengthen
			 norms and practices that contribute to operational safety, including
			 protocols for unexpected encounters at sea, common ways of communication,
			 common ways of operating, and common ways of engagement;
		Whereas, Japan and the People’s Republic of China sought to negotiate a Maritime Communications
			 Mechanism between the defense authorities and a Maritime Search and Rescue
			 Agreement and agreed in principle to these agreements to address
			 operational safety on the maritime domains but failed to sign them;
		Whereas the Changi Command and Control Center in Singapore provides a platform for all the
			 countries of the Western Pacific to share information on what kind of
			 contact at sea occurs and to provide a common operational picture for the
			 region;
		Whereas 2014 commemorates the 35th anniversary of normalization of diplomatic relations between the
			 United States and the People’s Republic of China, and the United States
			 welcomes the development of a peaceful and prosperous China that becomes a
			 responsible international stakeholder, the government of which respects
			 international norms, international laws, international institutions, and
			 international rules; enhances security and peace; and seeks to advance
			 relations between the United States and China; and
		Whereas ASEAN plays an important role, in partnership with others in the regional and international
			 community, in addressing maritime security issues in the Asia-Pacific
			 region and the Indian Ocean, including open access to the maritime domain
			 of Asia; Now, therefore, be it
	
		1.Sense of the House of RepresentativesThe House of Representatives—
			(1)condemns coercive and threatening actions or the use of force to impede freedom of operations in
			 international airspace by military or civilian aircraft, to alter the
			 status quo or to destabilize the Asia-Pacific region;
			(2)urges the Government of the People’s Republic of China to refrain from implementing the declared
			 East China Sea Air Defense Identification Zone (ADIZ), which is contrary
			 to freedom of overflight in international airspace, and to refrain from
			 taking similar provocative actions elsewhere in the Asia-Pacific region;
			 and
			(3)commends the Governments of Japan and of the Republic of Korea for their restraint, and commends
			 the Government of the Republic of Korea for engaging in a deliberate
			 process of consultations with the United States, Japan and China prior to
			 announcing its adjustment of its Air Defense Identification Zone on
			 December 9, 2013, and for its commitment to implement this adjusted Air
			 Defense Identification Zone (ADIZ) in a manner consistent with
			 international practice and respect for the freedom of overflight and other
			 internationally lawful uses of international airspace.
			2.Statement of PolicyIt is the policy of the United States to—
			(1)reaffirm its unwavering commitment and support for allies and partners in the Asia-Pacific region,
			 including longstanding United States policy regarding Article V of the
			 United States-Philippines Mutual Defense Treaty and that Article V of the
			 United States-Japan Mutual Defense Treaty applies to the
			 Japanese-administered Senkaku Islands;
			(2)oppose claims that impinge on the rights, freedoms, and lawful use of the sea that belong to all
			 nations;
			(3)urge all parties to refrain from engaging in destabilizing activities, including illegal occupation
			 or efforts to unlawfully assert administration over disputed claims;
			(4)ensure that disputes are managed without intimidation, coercion, or force;
			(5)call on all claimants to clarify or adjust claims in accordance with international law;
			(6)support efforts by ASEAN and the People's Republic of China to develop an effective Code of
			 Conduct, including the early harvest of agreed-upon elements in the Code of Conduct that can be implemented immediately;
			(7)reaffirm that an existing body of international rules and guidelines, including the International
			 Regulations for Preventing Collisions at Sea, done at London October 12,
			 1972 (COLREGs), is sufficient to ensure the safety of navigation between
			 the United States Armed Forces and the forces of other countries,
			 including the People’s Republic of China;
			(8)support the development of regional institutions and bodies, including the ASEAN Regional Forum,
			 the ASEAN Defense Minister’s Meeting Plus, the East Asia Summit, and the
			 expanded ASEAN Maritime Forum, to build practical cooperation in the
			 region and reinforce the role of international law;
			(9)encourage the adoption of mechanisms such as hotlines or emergency procedures for preventing
			 incidents in sensitive areas, managing them if they occur, and preventing
			 disputes from escalating;
			(10)fully support the rights of claimants to exercise rights they may have to avail themselves of
			 peaceful dispute settlement mechanisms;
			(11)encourage claimants not to undertake new unilateral attempts to change the status quo since the
			 signing of the 2002 Declaration of Conduct, including not asserting
			 administrative measures or controls in disputed areas in the South China
			 Sea;
			(12)encourage the deepening of partnerships with other countries in the region for maritime domain
			 awareness and capacity building, as well as efforts by the United States
			 Government to explore the development of appropriate multilateral
			 mechanisms for a common operating picture in the South China Sea that would serve to help countries avoid destabilizing behavior and deter
			 risky and dangerous activities;
			(13)establish and implement a policy framework with the Government of Vietnam reflecting both the
			 progress in and challenges that remain regarding Vietnam’s human rights
			 record as well as the vital national security interests the United States
			 has in deepening and expanding the comprehensive partnership with
			 Vietnam through the sale or transfer of United States defense articles
			 appropriate for the development and maintenance of Vietnam’s external
			 defense capabilities, excluding those items that can be used to suppress
			 protesters, for crowd control, or for other domestic security purposes;
			 and
			(14)assure the continuity of operations by the United States in the Asia-Pacific region, including,
			 when appropriate, in cooperation with partners and allies, to reaffirm the
			 principle of freedom of operations in international waters and airspace in
			 accordance with established principles and practices of international law.
			
